770 F.2d 165
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.KENNETHD. BROOKS, PLAINTIFF-APPELLANT,v.MISNER; SHIRLEY HULTGREN; LAWRENCE JEFFERS; ROY CROSS; CAROLJAMES; KENNER BUSH, DEFENDANTS-APPELLEES.
NO. 85-3265
United States Court of Appeals, Sixth Circuit.
7/12/85

S.D.Ohio
AFFIRMED
ORDER
BEFORE:  LIVELY, Chief Judge; KEITH and MERRITT, Circuit Judges.


1
This case has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the brief and record, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
In this action brought under 42 U.S.C. Sec. 1983, plaintiff seeks monetary damages from the named defendants for malicious prosecution and libel.  The district court dismissed the action and plaintiff timely appealed.  On this appeal, he has filed an informal brief and moves for the appointment of appellate counsel.


3
Upon consideration, we agree with the disposition of the action in the district court and affirm for the reasons advanced in the opinions of that court.


4
It appearing therefore that the question on which decision of the cause depends is so unsubstantial as not to need further argument, Rule 9(d)(3), Rules of the Sixth Circuit.


5
It is ORDERED that the motion for appointment of counsel be denied and that the judgment on appeal be and it hereby is affirmed.